Citation Nr: 1712786	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left knee disability.

(The issues of entitlement to an evaluation in excess of 10 percent for the service-connected left knee disability and a total disability evaluation based on individual unemployability, and entitlement to service connection for a right foot disability, are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 


FINDING OF FACT

The Veteran's right shoulder disability was not caused or aggravated by his military service or his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records are negative for a right shoulder disorder.  The Veteran contends that his right shoulder disability was caused or aggravated by his service-connected left knee disability, namely that his left knee gave out causing him to fall and injure his right shoulder.

However, the medical evidence contradicts the Veteran's statements that his left knee gave way at the time of his right shoulder injury.  A February 2011 VA treatment record reflects that the Veteran had "tripped and fell on his knees and hands," at the time of the shoulder injury.  In March 2011 and in September 2011, it was documented that the Veteran had fallen "on ice" in January 2011 and injured his right shoulder.  These records are negative for a report of an unstable left knee or that his left knee had impacted his fall.  The Board places greater weight on these treatment records that do not document any left knee involvement, and in fact show that the Veteran fell on ice and/or tripped and fell, than on the Veteran's 2013 contention that his left knee gave way leading to the fall.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

The Board's conclusion comports with, and is also based upon, the May 2016 VA opinion that was obtained in this case.  The May 2016 VA examiner conducted a physical examination and interview of the Veteran and reviewed the evidence of record.  The examiner first concluded that the Veteran's right shoulder arthritis, documented on x-ray following the right shoulder injury, was not due to the 2011 fall because it was degenerative in nature would have taken months to years to evolve.  The Veteran's injury to the tendons and his bursitis, however, were traumatic in nature.  The examiner concluded that these disorders were not caused or aggravated by the Veteran's left knee disability.  The examiner noted that at the time of the injury, the Veteran had reported to his physicians that he had tripped, not that his left knee had given out.  The Veteran's primary care physician had noted that the Veteran had slipped on ice.  The examiner felt, based upon his medical expertise, that had the Veteran fallen as many times due to his left knee as he had related on VA examination, it would be reasonable to think that he would have been prescribed an ambulation safety aid such as a cane, yet none had been prescribed.  The examiner also found it to be suspect that the Veteran stated on examination that his right knee had given way, not his left knee.  The examiner also concluded that the Veteran's right shoulder disability was not caused or aggravated by his active service.

The Veteran has provided statements contending that his appealed right shoulder disability was caused or aggravated by his left knee disability.  He has also submitted a statement from a witness to the event, who stated that he and the Veteran were carrying a large object when the Veteran fell.  However, due to the inconsistency of the Veteran's statements when reviewing the treatment records following the event, the Board places greater probative weight on the 2016 VA examiner's negative opinion than on the Veteran's contentions.  See Caluza, 7 Vet. App. at 506.  The 2016 VA examiner carefully reviewed the evidence of record, to include the Veteran's statements, and based the opinion reached on medical knowledge and expertise.  Thus, the Board finds that the probative value of the Veteran's statements is outweighed by the medical opinion.

In summary, a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


